Mr. Justice Mulkey delivered the opinion of the Court: The present bill was filed by the appellee, Daniel Pierce, in the De Kalb circuit court, against the appellant Alexander C. Sivwright, as the collector of the town of Sycamore, to enjoin the collection of a personal tax. The bill alleges that complainant is now, and during the entire year of 1880 was, a resident of the town of Courtland, DeKalb county, Illinois; that his personal property, including his credits other than as a banker, broker or stock jobber, were assessed by the assessor of the town of Courtland for the year 1880, and taxes extended on such assessment, and paid by the complainant to the collector of Courtland; that complainant was not on the first day of May, A. D. 1880, or at any other time during said year, engaged in business in the town of Sycamore, in the said DeKalb county, as a banker, broker or stock jobber, except as a member of the firm of Pierce & Dean, composed of himself and another, which firm was assessed for I860 upon its personal property, including its moneys and credits, in Sycamore, and taxes extended and paid to the collector of Sycamore; that he was not assessed, as an individual, upon personal property, by the assessor of Sycamore, for 1880; that the board of review of Sycamore for 1880 made an original assessment of $61,000, expressly on credits of complainant other than as a bank, banker, broker or stock jobber, and taxes were extended on such assessment, amounting to $1960.78, and a warrant for the collection of said taxes issued to the defendant, as collector of Sycamore, who threatens to levy upon complainant’s property by virtue of said warrant to collect said taxes, and will do so unless restrained by injunction. A temporary injunction was awarded upon the filing of the bill, which was made .perpetual upon the hearing, and the collector brings the ease here for review. In the view we take of this. case it will not be necessary to consider the claim of appellee that the assessment in question was not made by the assessor of Sycamore, but that it was, on the contrary, an original assessment by the board of review for that town; nor will it be necessary to discuss other objections urged against the regularity or validity of the tax. The proofs fully show, and indeed it is not denied in the answer, that during the year 1880, and for a number of years prior thereto, appellee resided in Courtland, an adjoining town, and that his personal effects, including his credits other than as a banker, broker, etc., had been there assessed for the year 1880, and that the taxes so assessed for that year had already been paid. The proofs also fully sustain the charge' in the bill “that appellee had not, at any time during the year 1880, been engaged in business in the town of Sycamore, except as a member of the firm of Pierce & Dean, which firm was assessed for 1880 upon its personal property, including its money and credits, in Sycamore, and the taxes extended and paid to the collector of Sycamore. ” These facts being clearly established, it follows the town of Sycamore had no power or jurisdiction to levy, assess or extend upon the tax books the tax in question, and lienee the collector was properly enjoined from its collection. The suggestion that appellee’s assessment in the town of Courtland covered hut a small portion of his personal effects, is a matter that concerns the town of Courtland, rather than that of Sycamore. It certainly did not justify the latter in imposing the tax in question. The judgment-will be affirmed. Judgment affirmed.